Case 2:20-cv-01268-ES-MAH Document 1-1 Filed 02/06/20 Page 1 of 41 PageID: 6




                             Exhibit A
Case 2:20-cv-01268-ES-MAH     Document
       HUD-L-000002-20 01/02/2020 9:19:02 1-1 Filed
                                          AM Pg  1 of02/06/20
                                                     34 Trans ID:Page 2 of 41 PageID: 7
                                                                  LCV20201116




 Michael R. Yellin, Esq. -Attorney ID#014712008
 COLE SCHOTZ P.C.
 Court Plaza North
 25 Main Street
 P.O. Box 800
 Hackensack, New Jersey 07602-0800
 201-489-3000
 201-489-1536 Facsimile
. Attorneys for Plaintiff, Hoboken Holdings L.P.

 HOBOKEN HOLDINGS, L.P.,                           SUPERIOR COURT OF NEW JERSEY
                                                   LAW DIVISION: HUDSON COUNTY
                         Plaintiff,                DOCKETNO.

           v.                                                     Civil Action

 ZORY CORT LLC (£'k/a SEG CORT LLC),               COMPLAINT, DESIGNATION OF TRIAL
 ZORY GROUP, INC. (£'k/a STEINER                     COUNSEL, AND CERTIFICATION
 EDUCATION GROUP, INC., STEINER                     PURSUANT TO RULE 4:5-l(b)(2) AND
 LEISURE LIMITED (also known as NEMO                        RULE l:38-7(b)
 MERGER SUB, INC.), NEMO PARENT,
 INC., NEMO INVESTOR AGGREGATOR,
 LIMITED, CATTERTON MANAGEMENT
 COMPANY, L.L.C., d/b/a L CATTERTON,
 JOHN DOE COMPANIES 1-10, fictitious
 names of companies to be named in this
 action, and JOHN DOE INDIVIDUALS 1-
 10, fictitious names of individuals to be
 named in this action,

                         Defendants.

          Plaintiff Hoboken Holdings, L.P. ("HHLP"), by way of its Complaint against defendants

 Zory Cort LLC (£'k/a SEG Cort LLC) ("SEG Cort"), Zory Group, Inc. (£'k/a Steiner Education

 Group, Inc.) ("Steiner Education"), Steiner Leisure Limited ("Steiner Leisure") (a/k/a Nemo

 Merger Sub, Inc.), Nemo Parent, Inc. ("Nemo Parent"), Nemo Investor Aggregator, Limited

 (''Nemo Investor''), Catte1ton Management Company, L.L.C., d/b/a L Catterton ("L Catterton")

 (Steiner Leisure, Nemo Parent, Nemo Investor, and L Catterton are collectively, the "Catterton




 60539/000l-18621304v2
Case 2:20-cv-01268-ES-MAH     Document
       HUD-L-000002-20 01/02/2020 9:19:02 1-1 Filed
                                          AM Pg 2 of 02/06/20
                                                     34 Trans ID:Page 3 of 41 PageID: 8
                                                                  LCV20201116




Entities"), John Doe Companies 1-10, and John Doe Individuals 1-10 ( collectively, "Defendants")

states and alleges as follows:

                                           INTRODUCTION

          1.        RH.LP seeks compensatory damages and other relief arising out of a well-

orchestrated scheme by Defendants to fraudulently induce HHLP to enter into a lease modification

and extension with Defendants' subsidiary, SEG Cort, that neither SEG Cort nor its parent

company (and lease guarantor), Steiner Education, had the intention or financial means to pay.

          2.        Defendants are the direct and/or beneficial owners of dozens of for-profit

occupational schools operating under the brands "Steiner" and "Cortiva" that provide education in

massage therapy and/or esthetics. Defendants' schools include a massage therapy School (defined

below) that operated at HHLP's property located at Two Hudson Place, 2nd and 3rd Floors,

Hoboken, New Jersey (the "Property") at various times from 2007 to 2019. During that time, SEG

Cort (or its predecessors) occupied the Property as HHLP's tenant, with SEG Cort's direct parent

company, Steiner Education, guaranteeing the lease obligations.

          3.        In late 2018, certain Steiner/Cortiva branded schools began experiencing financial

difficulty. As a result, the Catterton Entities, as well as SEG Cort and Steiner Education's directors

and officers, began strategizing about potential "restructuring" and other means of addressing the

precarious financial situation of those entities.

          4.        In connection with those discussions, in late 2018 and early 2019, the Catterton

Entities, which controlled Steiner Education and SEG Cort's operations, made the decision to close

SEG Cort's School in Hoboken at the end of the Spring 2019 semester.




                                                    2
60539/0001-1862 l 304v2
       HUD-L-000002-20 01/02/2020
Case 2:20-cv-01268-ES-MAH         9:19:02 1-1
                              Document    AM Pg  3 of02/06/20
                                              Filed  34 Trans ID:Page
                                                                  LCV20201116
                                                                      4 of 41 PageID: 9




           5.         Critically, however, because many "Steiner" and "Cortiva" branded entities were

to continue operating, the Catterton Entities considered it essential that the wind down of SEG

 Cort be quietly accomplished.

           6.         SEG Cort's lease, however, was a major impediment to the Catterton Entities'

plans. Specifically, the lease term was set to expire on February 28, 2019, several months before

the Spring 2019 semester would end. As a result, if the lease was not extended through June 2019,

the School would need to close mid-semester, which would create significant bad press and expose

Defendants to liability and, upon information and belief, difficulties maintaining licenses and

accreditation to operate their other schools.

           7.         To avoid the disastrous publicity and liability inherent with closing a school mid-

semester, Defendants fraudulently induced HHLP to enter into a Fifth Modification of Lease,

extending SEG Cort's lease term for another year, from May 1, 2019 through April 30, 2020.

           8.         Defendants caused the Fifth Modification to be signed by SEG Cort, as tenant, and

Steiner Education, as guarantor, notwithstanding the fact that neither entity intended to honor their

contractual obligations. Recent testimony 1 provided by Defendants' representatives in a related

matter makes abundantly clear that SEG Cort and Steiner Education possessed neither the intention

nor the financial means to pay HHLP for the new lease term.

           9.         Defendants' testimony also makes clear that the Catterton Entities have exercised

undue influence and control over Steiner Education and SEG Cort, and that neither of those entities

was legitimately operating as a separate and distinct legal entity. Neither Steiner Education nor




           1
         Unless another citation is provided, quoted text throughout this Complaint is derived from
the transcript of the August 5, 2019 Deposition of Robert Boehm, taken in connection with the
ABC Proceeding (defined below).


                                                       3
60539/000 l-l 862 l 304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 4 of02/06/20    Page
                                                     34 Trans ID:    5 of 41 PageID: 10
                                                                  LCV20201116




 SEG Cort was properly capitalized, nor did either entity (or their affiliates) have sufficient

 corporate controls in place to insulate them from Defendants' ill-conceived plan to avoid bad

 publicity.

          10.      After the Hoboken School was closed, SEG Cort and Steiner Education's names

 were changed to Zory Cort, LLC and Zory Group, Inc., respectively. According to Defendants'

 representative's recent testimony, these name changes were undertaken "[b]ecause [the

 companies'] private equity owners did not want to have a public record tying the Steiner or SEG

 name to [insolvency proceedings]."

          11.      A few days after the name changes, SEG Cort and Steiner Education, among other

 related entities, commenced of certain assignments for the benefit of creditors in Florida

 (collectively, the "ABC Proceeding").

          12.      Through this action, HHLP seeks to recover in excess of $500,000 in damages that

 have directly arisen from Defendants' fraudulent acts and omissions, as well as their breach of

 fiduciary duties and quasi-trust obligations to HHLP.

                                           THE PARTIES

          13.      Plaintiff, Hoboken Holdings, L.P.

                   (a)    Plaintiff, HHLP, is a Delaware limited partnership having a mailing address

 care of National Realty & Development Corp., 3 Manhattanville Road, Suite 202, Purchase, New

 York 10577. HHLP has owned the Property since 1998.

                   (b)    HHLP's general partner is HBK Holdings Corp, a Delaware corporation

 with its principal place of business located care of National Realty & Development Corp., 3

 Manhattanville Road, Suite 202, Purchase, New York 10577.




                                                   4
 60539/000!-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 5 of02/06/20   Page
                                                     34 Trans ID:    6 of 41 PageID: 11
                                                                  LCV20201116




                   (c)   HHLP is the fee owner of the Property and has, at all relevant times, served

 as landlord under the Lease (defined below) (as amended and modified).

          14.      Defendant, Zory Cort, LLC (formerly known as SEG Cort LLC)

                   (a)   SEG Cort is a Florida limited liability company formed in 2011, with a

 principal place of business located at 770 South Dixie Highway, Suite 200, Coral Gables, Florida

 33146.

                   (b)   SEG Cort has designated the following as its agent for service of process:

 Corporation Service Company, 121 Hays Street, Tallahassee, Florida 32301. By way of further

 background:

                   (c)   SEG Cort's sole member is Steiner Education (discussed below).

                   (d)   Upon information and belief, at all relevant times, SEG Cort's officers and

 directors were Mr. Leonard Fluxman, Mr. Stephen Lazarus, and Mr. Robert C. Boehm.

                   (e)   Mr. Boehm remains the Secretary of SEG Cort and recently provided

 testimony as SEG Cort's corporate representative in connection with SEG Cort's ABC Proceeding.

                   (f)   At all relevant times, SEG Cort was wholly owned by Steiner Education.

                   (g)   On July 5, 2019, SEG Cort's name was changed to Zory Cort, LLC. The

 next day, Zory Cort, LLC commenced the ABC Proceeding.

                   (h)   At all relevant times, SEG Cort (or its predecessor-in-interest) was the

 tenant under the Lease.

                   (i)   During that time in question, SEG Cort operated a massage therapy school

 at the Property.




                                                   5
 60539/000J-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 6 of02/06/20   Page
                                                     34 Trans ID:    7 of 41 PageID: 12
                                                                  LCV20201116




                    G)    The Catterton Entities exercise complete dominion and control over SEG

 Cort, to such an extent that any individuality or separateness of SEG Cort from the Catterton

 Entities does not exist and has not ever existed.

                    (k)   Indeed, SEG Cort serves as a mere shell, instrumentality, and conduit

 through which the Catterton Entities shielded their assets while simultaneously asserting complete

 dominion and control over SEG Cort.

                    (1)   At all relevant times, SEG Cort was, upon information and belief, grossly

 undercapitalized and lacked sufficient capital to satisfy the company's debts as they became due

 and otherwise lacked the financial wherewithal to sustain operations and satisfy financial

 obligations to creditors.

                    (m)   Upon information and belief, allowing the Catterton Entities to adhere to

 the separate existence of SEG Cort, as distinct from the constituent parts of the Catterton Entities,

 would serve only to sanction fraud and produce an inequitable result in that doing so would

 promote injustice.

           15.      Zory Group, Inc. (formerly known as Steiner Education Group, Inc.)

                    (a)   Steiner Education Group, Inc. is a Florida corporation, with its principal

 place of business located at 770 South Dixie Highway, Suite 200, Coral Gables, Florida 33146.

                    (b)   Steiner Education has designated the following as its agent for service of

 process: Corporation Service Company, 121 Hays Street, Tallahassee, Florida 32301. By way of

 further background:

                    (c)   Steiner Education was formed on June 29, 1999 by filing Articles of

 Incorporation with the State of Florida.




                                                     6
 60539/0001-l 8621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD~L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 7 of02/06/20   Page
                                                     34 Trans 1D:    8 of 41 PageID: 13
                                                                  LCV20201116




                   (d)   Steiner Education's officers and directors include Mr. Fluxman (President),

 Mr. Lazarus (Director, Chief Financial Officer), and Mr. Boehm (Secretary).

                   (e)   On July 5, 2019, Steiner Education Group, Inc. filed Articles of Amendment

 to its Articles of Incorporation, changing its name from Steiner Education Group, Inc. to Zory

 Group, Inc. The next day, Zory Group, Inc. also joined the ABC Proceeding.

                   (f)   At all relevant times, Steiner Education was the guarantor of SEG Cort's

 obligations under the Lease.

                   (g)   The Catte1ton Entities exercise complete dominion and control over Steiner

 Education, to such an extent that any individuality or separateness of Steiner Education from the

 Catterton Entities does not, and has not, ever existed.

                   (h)   Indeed, Steiner Education serves as a mere shell, instrumentality, and

 conduit through which the Catterton Entities shielded their assets while simultaneously asserting

 complete dominion and control over Steiner Education.

                   (i)   At all relevant times, Steiner Education was, upon information and belief,

 grossly undercapitalized and lacked sufficient capital to satisfy the company's debts as they

 became due and otherwise lacked the financial wherewithal to sustain operations an(! satisfy

 financial obligations to creditors.

                   G)    Upon infonnation and belief, allowing the Catterton Entities to adhere to

 the separate existence of Steiner Education, as distinct from the constituent parts of the Catterton

 Entities, would serve only to sanction fraud and produce an inequitable result in that doing so

 would promote injustice.




                                                   7
 60539/0001-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 8 of02/06/20    Page
                                                     34 Trans ID:    9 of 41 PageID: 14
                                                                  LCV20201116




           16.      Steiner Leisure Limited (also known as Nemo Merger Sub., Inc.)

                    (a)   Steiner Leisure is self-described as "a global provider of spa services and

 operations, a manufacturer and distributor of premium skin, body and hair care products and an

 accredited educator teaching students the skills necessary to be a spa professional, including

 massage, skincare and spa management."

                    (b)   Steiner Leisure is an international business company formed in 1995 and

 incorporated under the laws of the Commonwealth of The Bahamas, with a registered address

 located at Suite 104A, Saffrey Square, Nassau, The Bahamas.

                    (c)   Steiner Leisure' s principal office is located care of Steiner Management

 Services, LLC, 770 South Dixie Highway, Suite 200, Coral Gables, Florida 33146.

                    (d)   At all relevant times, Mr. Fluxman served as President and Chief Executive

 Officer of Steiner Leisure. Mr. Boehm served as the company's secretary.

                    (e)   Prior to December 9, 2015, Steiner Leisure was publicly traded on

 NASDAQ under the symbol: STNR.

                    (f)   On December 9, 2015, affiliates of the Catterton Entities, including but not

 limited to Catterton Partners VII, L.P., Catterton Partners VII Offshore, L.P., and Catterton

 Partners VII Special Purpose, L.P., made an equity investment in Steiner Leisure for the purpose

 of causing the Catterton Entities, and other related parties named herein as John Doe Companies

 1-10, acquire all of the outstanding shares of Steiner Leisure.

                   (g)    To effectuate the acquisition, the Catterton Fund formed two new entities:

                                 (1) Nemo Parent, Inc.,        an international business company

                                     incorporated under the laws of the Commonwealth of The




                                                    8
 60539/0001-18621304v2
        HUD-L-000002-20 01/02/2020
Case 2:20-cv-01268-ES-MAH          9:19:021-1
                              Document        Pg 9 of
                                           AM Filed   34 Trans ID:
                                                    02/06/20       LCV20201116
                                                                Page  10 of 41 PageID: 15




                                      Bahamas formed by investment funds managed by Catterton

                                      Management Company, L.L.C.; and

                                  (2) Nemo Merger Sub, Inc. (''Nemo Merger"), is an international

                                      business company incorporated under the laws of the

                                      Commonwealth of The Bahamas and a wholly-owned

                                      subsidiary ofNemo Parent, Inc.

                     (h)   Notably, both Nemo Parent and Nemo Merger were formed solely for the

 purpose of acquiring Steiner Leisure and consummating the transactions contemplated by the

 parties' Merger Agreement.

                     (i)   In connection with the acquisition, Nemo Merger and Steiner Leisure were

 merged into one company, with Steiner Leisure as the surviving company.                  Thus, upon

 consummation of the Merger, Steiner Leisure became a wholly-owned subsidiary ofNemo Parent,

 Inc.

                     G)    Steiner Leisure's vice-president and assistant secretary is Marc Magliacano.

 Mr. Magliacano is also the Managing Partner of the Catterton Entities.

           17.       Nemo Parent, Inc.

                     (a)   As noted above, Nemo Parent is an international business company

 incorporated under the laws of the Commonwealth of The Bahamas formed by investment funds

 managed by the Catterton Entities.

                     (b)   Nemo Parent is wholly owned by Nemo Investor Aggregator, Limited, a

 Cayman Islands exempted company. Nemo Parent's Executive Vice-President and Secretary is

 Mr. Magliacano.




                                                     9
 60539/000 l-l 8621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1
                                          AM Filed
                                             Pg 10 02/06/20
                                                   of 34 Trans Page  11 of 41 PageID: 16
                                                               ID: LCV20201116




                        (c)   The registered address for Nemo Parent is c/o Lennox Paton Corporate

  Services Ltd., 3 Bayside Executive Park, West Bay Street, Nassau, The Bahamas.

                        (d)   The business and mailing address for Nemo Parent is c/o Catterton

  Management Company LLC, 599 West Putnam Avenue, Greenwich, Connecticut 06830.

                        (e)   Nemo Parent's President is James Michael Chu, who is also one ofNemo

  Parent's directors and is the Global Co-CEO and co-founder of the Catterton Entities.

                        (f)   Nemo Parent's Vice-President is Mr. Maglicano.

             18.        Nemo Investor Aggregator, Limited

                        (a)   Nemo Investor Aggregator, Limited ("Nemo Investor") is incorporated

  under the laws of the Commonwealth of The Bahamas and was formed by investment funds

  managed by the Catterton Entities.

                        (b)   The registered address for Nemo Investor Aggregator, Limited is c/o

  Mourant Ozannes Corporate Services (Cayman) Ltd., 94 Solaris Avenue, PO Box 1348, Camana

  Bay, Grand Cayman KYl-1108, Cayman Islands.

                        (c)   The business address and mailing for Nemo Investor Aggregator, Limited

  is c/o Catterton Management Company LLC, 599 West Putnam Avenue, Greenwich, Connecticut

  06830.

                        (d)   Upon information and belief, Nemo Investor is owned, operated, and/or

  controlled by the Catterton Entities.

                        (e)   Mr. Maglicano is the Executive Vice-President and Secretary of Nemo

  Investor.

                        (f)   In addition to their roles with Steiner, Messrs. Fluxman and Lazarus also

  provide services to Nemo Investor and its affiliates.



                                                      10
  6053 9/000 l-1862 J304 v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 11 02/06/20
                                                   of 34 Trans Page  12 of 41 PageID: 17
                                                               ID: LCV20201116




          19.       Catterton Management Company, d/b/a L Catterton

                    (a)   L Catterton is a Delaware limited liability company, with its principal office

  located at 599 West Putnam Avenue, Greenwich, CT 06830.

                    (b)   L Catterton's registered agent for service of process is The Corporation

  Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

                    (c)   L Catterton owns and/or controls the Catterton Entities, SEG Cort, and

  Steiner, including directing and/or making all decisions relevant to this action with respect to the

  Catterton Entities, SEG Cort, and Steiner.

          20.      John Doe Companies 1-10

                   (a)    John Doe Companies 1-10 are fictious names for entities to be determined

  in discovery that have exercised dominion and control over the Defendants and/or that, by virtue

  of their dominion and control over SEG Cort and/or Steiner Education's actions, are jointly and

  severally liable for SEG Cort and Steiner Educations obligations.

          21.      John Doe Individuals 1-10

                   (a)    John Doe Individuals 1-10 are fictious names for individuals to be

  determined in discovery served as officers, directors, or fiduciaries of SEG C01t and/or Steiner

 Education and, in that capacity, had fiduciary duties and quasitrust obligations that were breached

 when they caused SEG Cort and/or Steiner Education to put the "Steiner" and "Cortiva" brands'

  interests ahead of HHLP' s interest.

                   (b)    Such individuals may include, but cannot yet definitively be detennined to

 include, Alec Haesler, Mr. Fluxman, Mr. Lazarus, Mr. Boehm, and Joseph D'Angelo (each of

 whom is identified as potentially being in control of SEG Cort and Steiner Education and/or that

 Defendants' representative testified may have been in control of SEG Cort and Steiner Education).



                                                    11
 60539/0001-1&621304v2
        HUD-L-000002-20 01/02/2020
Case 2:20-cv-01268-ES-MAH          9:19:021-1
                              Document     AM Filed
                                              Pg 12 02/06/20
                                                    of 34 Trans Page
                                                                ID: LCV20201116
                                                                      13 of 41 PageID: 18




                                      JURISDICTION AND VENUE

            22.       This Court possesses personal jurisdiction over the Defendants pursuant to Rule

  4:4-4 insofar as Defendants' activities within the State ofNew Jersey concerning the Property have

  given rise to these causes of action.

            23.       Venue is proper in Hudson County pursuant to Rule 4:3-2 insofar as the Property,

  which is the subject of this action, is located within Hudson County.

                                         BACKGROUND FACTS

            24.       Since early 2007, SEG Cort (or its predecessors) have operated a massage therapy

  school at the Property (the "School").

            25.       The School operated on traditional semester-based schedule, with classes running

  from September to December and from January to June each year.

            26.       The School has at all times operated under the "Steiner" and/or "Cortiva" brand

  name and, in that regard, has been part of a national chain of massage therapy schools.

                                                 The Lease

            27.       On January 3, 2007, HHLP, as landlord, entered into a Lease with SEG Cort's

  predecessor-in-interest Cortiva Education, Inc. ("Cortiva Education").

            28.       The initial Lease term was five (5) years and six (6) months, beginning on the

  Commencement Date (as defined in the Lease).

            29.       Pursuant to the Lease, Cortiva Education was obligated to timely pay fixed annual

  rent of $205,722.0 per annum, a rate of $17,143.50 per month.

            30.       Cortiva Education also agreed to pay, among other things and without limitation,

  additional rent to HHLP including, without limitation, Building Expenses and Tenant's

  Proportionate Share of taxes (each defined in the Lease).



                                                      12
  60539/000 l-l 8621304v2
        HUD-L-000002-20 01/02/2020
Case 2:20-cv-01268-ES-MAH          9:19:021-1
                              Document     AM Filed
                                              Pg 13 02/06/20
                                                    of 34 Trans Page
                                                                ID: LCV20201116
                                                                      14 of 41 PageID: 19




           31.       Cortiva Education further agreed to indemnify HHLP from and against "any claims

  and all loss, cost, liability, damage and/or expense, including, but not limited to reasonable counsel

  fees, penalties and fines incurred in connection with or arising from (i) any default by Tenant in

  the observance or performance of any of the provisions, covenants or conditions of this Lease on

  Tenant's part ... "

           32.      HHLP also had the right to approve, with certain limitations, any proposed

  assignment of Cortiva Education's obligations under the Lease.

           33.      Pursuant to Section 16.01 of the Lease, it shall be an event of default under the

  Lease if:

                    (a)     Tenant shall default in the payment of rent or other obligations due under

  the Lease;

                    (b)     The Property is abandoned, dese1ted, or vacated; or

                    (c)     Tenant or any guarantor of Tenant's obligations shall make an assignment

  for the benefit of creditors.

           34.      Pursuant to Section 16.02 of the Lease, in case of any default, Tenant shall remain

  and continue to be liable for all rents and additional sums due to HHLP for the balance of the Lease

  term.

           35.      Moreover, pursuant to Section 16.03 of the Lease, "the right of Landlord to recover

  from Tenant ... a sum equal to all fixed annual rent and additional rent herein reserved if there

  shall be no-reletting [of the Property], shall survive the ... termination hereof."

           36.      Section 16.04 provides that "[s]uits or suit for the recovery of ... damage[s] ...

 may be brought by Landlord from time to time at Landlord's election, and nothing herein contained




                                                     13
  60539/000l-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg    02/06/20
                                                14 of          Page
                                                      34 Trans ID:   15 of 41 PageID: 20
                                                                   LCV20201116




  shall be deemed to require Landlord to await the date on which this Lease or the Term hereof

 would have expired by limitation had there been no such default by Tenant .... "

          37.       Moreover, pursuant to Section 16.06 of the Lease, Tenant is obligated to reimburse

 HHLP for all counsel fees and collection charges incurred or expended by HHLP as a result of

 Tenant's default.

           38.      Section 16.08 provides that "if Tenant fails to pay any monetary items due

 hereunder within five (5) days after same are due and payable, a late charge of three ($.03) cents

 for each ONE ($1.00) DOLLAR so overdue shall become immediately due and payable to

 Landlord as damages in compensation for the additional administrative, bookkeeping and

 collection expenses incurred by Landlord . . . . hl addition, all such unpaid monetary items shall

 bear interest at the maximum rate permitted by law from the date such monies were due and

 payable until the date on which Landlord shall receive payment."

          39.       Pursuant to Section 24.02:

                    Tenant acknowledges that possession of the demised premises must be
                    surrendered to Landlord at the expiration or sooner termination of the
                    Term of this Lease. If Tenant remains in possession of the demised
                    premises at the expiration or. earlier termination of the Term hereof,
                    Tenant, at Landlord's option, shall be deemed to be occupying the
                    demised premises as a tenant from month to month, at a monthly rental
                    equal to one hundred and fifty percent (150%) of the sum of the
                    monthly installment of fixed annual rent payable during the last month
                    of the Term hereof plus all additional rent coming due hereunder.
                    Acceptance by Landlord of rent after the expiration or earlier
                    termination of the Term hereof shall not constitute a consent to a
                    month-to-month tenancy or result in a renewal. In the event of such
                    holdover, Tenant's occupancy of the demised premises, except as
                    aforesaid, shall be subject to all other conditions, previsions and
                    obligations of this Lease, but only insofar as the same are applicable to
                    a month to month tenancy. Such month to month tenancy shall he
                    te1minable by Landlord upon one (1) months' notice to Tenant, and if
                    Landlord shall give such notice. Tenant shall quit and smrender the
                    demised premises to Landlord as above provided. In the event that (a)
                    Tenant shall remain in possession of the demised premises following


                                                       14
 60539/0001-18621304 v2
Case 2:20-cv-01268-ES-MAH     Document
        HUD-L-000002-20 01/02/2020 9:19:021-1
                                           AM Filed
                                              Pg 15 02/06/20
                                                    of 34 Trans Page  16 of 41 PageID: 21
                                                                ID: LCV20201116




                       the expiration or earlier tennination of the Term hereof and Landlord
                       shall not have elected to deem Tenant to be occupying the demised
                       premises as a tenant from month-to-month or (b) Landlord shall
                       terminate any month-to-month tenancy of the demised premises and
                       Tenant shall fail to quit and smrender the demised premises to
                       Landlord following the termination date as above provided, then, in
                       either such event, Tenant shall be liable to Landlord for all losses,
                       damages, claims, costs and/or expenses incurred by Landlord by reason
                       of Tenant's failure to deliver timely possession ofthe demised premises
                       to Landlord, provided, Tenant shall not be liable for any consequential
                       or incidental damages so incurred by Landlord, including, without
                       limitation, any losses, damages, claims, costs and/or expenses incurred
                       in connection with or arising from the inability ofLandlord to lease and
                       deliver possession of the demised premises, or any portion thereof. to
                       any third party and/or the termination or cancellation of any lease of
                       the demised premises, or any portion thereof to any third party.

            40.        Article 38 of the Lease provides that its provisions shall bind and inure to the benefit

  of the respective parties, their heirs, personal representatives, successors, and assigns.

            41.        The January 3, 3007 Lease was modified by a Modification of Lease, dated March

  28, 2007, a Second Modification of Lease dated April 1, 2010, a Third Modification of Lease,

  dated November 20, 2017 (the "Third Modification"), a Fourth Modification (defined below), and

  a Fifth Modification (also defined below) (collectively, the "Lease").

            42.        Following the Third Modification, the term of the Lease was extended such that the

  Lease did not expire until August 31, 2018.

            43.        Cortiva Education subsequently assigned the Lease to SEG Cort.

                                                  The Guaranties

            44.        At or around the time Cortiva Education executed the original Lease, Cortiva

  Education's parent entity executed and delivered to HHLP a written guaranty of Cortiva

  Education's obligations thereunder.




                                                          15
  60539/000 l-1862 l 304v2
Case 2:20-cv-01268-ES-MAH    Document 1-1 Filed
        HUD-L-000002-20 01/02/20209:19:02AM      02/06/20
                                            Pg 16of34 Trans Page  17 of 41 PageID: 22
                                                            ID: LCV20201116




            45.      In fmther consideration for, and to induce Landlord to accept the assignment of the

  lease to SEG Cort, on November 14, 2017, SEG Cort's parent entity, Steiner Education, executed

  a Guaranty of Lease (the "Guaranty").

           46.       Pursuant to the Guaranty:

                     [Steiner Education] hereby unconditionally and irrevocably
                     guarantees to Landlord, its heirs, legal representatives, successors
                     and assigns the prompt and timely performance and observance by
                     Tenant of all the terms, covenants, conditions, provisions and
                     agreements to be performed or observed by Tenant under the Lease
                     throughout the term of the Lease and any extension and/or renewal
                     thereof, including, but not limited to, the payment of rent and
                     additional rent by Tenant at the times and in the manner provided in
                     the Lease. This Guaranty shall be construed as a continuing,
                     absolute and unconditional guaranty of Tenant's obligations under
                     the Lease, without regard to the validity, regularity or enforceability
                     of any of the provisions of the Lease. [Steiner Education] further
                     agrees to pay any and all expenses which may be paid or incurred
                     by Landlord in collecting any or all of the rents and additional rents
                     and any other charges due or becoming due under the Lease or under
                     this Guaranty and/or enforcing any rights under the Lease or under
                     this Guaranty.

           47.       Furthermore, the Guaranty provides:

                     [Steiner Education] hereby agrees and covenants to Landlord that,
                     if at any time during the term of the Lease or any extension and/or
                     renewal thereof, Tenant shall default in the due and prompt
                     performance of any of the covenants, terms, conditions and
                     agreements contained in the Lease on the part of Tenant to be
                     performed, [Steiner Education] shall perform such obligation and
                     shall pay the sums to be paid thereunder in the manner and at the
                     times therein specified and shall pay all damages that may arise as a
                     consequence of such breach or nonperformance of any such
                     covenant, tenn, condition and agreement of the Lease. If such
                     default is not cured within the applicable time period provided in the
                     Lease by either Tenant or [Steiner Education] and thereafter
                     Landlord exercises any rights it has under the Lease, at law or in
                     equity, including, without limitation, terminating the Lease, sending
                     a notice to quit or re-entering the Demised Premises either by force,
                     or otherwise, and having possession of the same and/or recovering
                     possession thereof by summary proceeding, or otherwise, [Steiner
                     Education] agrees that it will immediately pay the Landlord all

                                                       16
  60539/000 l-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 17 02/06/20    Page
                                                   of 34 Trans ID:   18 of 41 PageID: 23
                                                                   LCV20201116




                    amounts due from Tenant under the Lease. Notice(s) to quit,
                    tennination(s) of the Lease, entry or re-entry by Landlord, whether
                    had or taken under summary proceedings or otherwise, shall not, in
                    any event, absolve or discharge [Steiner Education] from liability
                    hereunder.

           48.      In addition, pursuant to the Guaranty:

                    Any modification of the Lease, or waiver of the performance
                    thereunder, or the giving by Landlord of any extensions of time for
                    the performance of any of the obligations of Tenant, or any
                    acceptance of rent after any default of Tenant, or any forbearance on
                    the part of Landlord, or any failure by Landlord to enforce any of its
                    rights under the Lease, or this Guaranty, or any assignment of the
                    Lease or subletting of the Demised Premises, shall not in any way
                    release [Steiner Education] from liability hereunder, or terminate,
                    affect or diminish the validity of this Guaranty, except to the same
                    extent, but only to such extent, that the liability or obligation of
                    Tenant is so released, terminated, affected or diminished. Notice to
                    [Steiner Education] of acceptance of this Guaranty, or of any such
                    modification, waiver, extension, forbearance or failure or of any or
                    nonpayment by Tenant or of demand for payment and all other
                    notices of every kind and description now or hereafter provided by
                    any statute or rule of law are hereby expressly waived. Landlord
                    may, without notice, assign this Guaranty in whole or in part.
                    [Steiner Education] shall not delegate its obligations under this
                    Guaranty without the prior written consent of Landlord.

           49.      Furthermore, the Guaranty provides:

                    [Steiner Education] agrees that in the event Tenant shall become
                    insolvent or shall be adjudicated a bankrupt, or shall file a petition
                    for reorganization, arrangement or similar relief under any present
                    or future provisions of the Bankruptcy Code, or if such a petition
                    filed by creditors of Tenant shall be approved by a court, or if Tenant
                    shall seek or if there shall be sought against Tenant a judicial
                    readjustment of the rights of its creditors under any present or future
                    federal, state or local law, or if a receiver of all or part of its property
                    and assets is appointed by any court, and in any such proceeding the
                    Lease shall be terminated or rejected, or the obligations of Tenant
                    thereunder shall be modified, [Steiner Education] agrees that it will
                    immediately pay the Landlord all amounts for which Tenant is
                    obligated under the Lease. [Steiner Education]'s obligations to make
                    payment in accordance with the terms hereof, shall not be impaired,
                    modified, changed, released or limited in any manner whatsoever by
                    any impairment, modification, change, release or limitation of the


                                                         17
 60539/000 I-18621304v2
Case 2:20-cv-01268-ES-MAH     Document
        HUD-L-000002-20 01/02/2020 9:19:021-1
                                           AM Filed
                                              Pg 18 02/06/20
                                                    of 34 Trans Page  19 of 41 PageID: 24
                                                                ID: LCV20201116




                      liability of Tenant or its estate in bankruptcy resulting from the
                      operation of any present or future provisions of the Bankruptcy
                      Code or other statute, or from the decision of any court. This
                      Guaranty shall continue to be effective, or be reinstated, as the case
                      may be, if at any time payment, or any part thereof, of any of the
                      obligations of Tenant under the Lease are rescinded or must
                      otherwise be restored or returned by Landlord upon the insolvency,
                      bankruptcy, dissolution, liquidation or reorganization of Tenant
                      and/or [Steiner Education], or upon or as a result of the appointment
                      of a receiver, intervenor, custodian, conservator of, or trustee or
                      similar officer for, Tenant and/or [Steiner Education] or any
                      substantial part of their property or otherwise, all as though such
                      payments had not been made

            50.       Notably, "[HHLP] shall not be required, as a condition precedent to making a demand

  upon [Steiner Education] or to bringing an action against [Steiner Education] upon this Guaranty, to

  make demand upon, or to institute any action or proceeding at law or in equity against Tenant, any

  other guarantor or anyone else, or exhaust its remedies against Tenant, any other guarantor or anyone

  else ...."

            51.       Furthennore, any action concerning the Guaranty or related matters shall be

  brought in a "federal and/or state court located in, or presiding over, the county in which the

  Demised Premises are located .... "

                                        Fourth Modification of Lease

            52.       On July 30, 2018, SEG Cort LLC entered into a Fourth Modification of Lease (the

  "Fourth Modification") with HHLP.

            53.       Pursuant to the Fourth Modification, the lease term was extended for six months,

  so that the term of the Lease was set to expire on February 28, 2019.

            54.       Notably, SEG Cort expressly acknowledged in the Fourth Amendment that it had

  "no right to extend the lease beyond [February 28, 2019] and that all renewal or extension

  privileges set forth in the Lease have been exhausted and/or waived."



                                                       18
  60539/000 l-l 8621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1
                                          AM Pg 19 of
                                             Filed 02/06/20    Page
                                                      34 Trans ID:   20 of 41 PageID: 25
                                                                   LCV20201116




            55.        The Fourth Modification modified the rent, such that the annual rent was modified

 to "FIVE HUNDRED TWO THOUSAND FIVE HUNDRED SIXTY and 00/100 ($502,560.00)

 DOLLARS per annum -FORTY-ONE THOUSAND EIGHT HUNDRED EIGHTY and 00/100

 ($41,880.00) dollar per month."

            56.        The Fourth Modification was signed by Steiner Education as Guarantor of the

 obligations of Tenant, with Steiner Education ratifying its obligations as guarantor based on the

 modified Lease tenns.

            57.        Notably, the Fourth Modification was entered into by SEG Cort despite its

 awareness that the extension would not be long enough to cover its students' entire 2018-2019

 school year, which would not end until June 2019.

                                          Fifth Modification of Lease

            58.        As noted above, although the Spring 2019 semester did not end until June 2019, the

 Fourth Modification of Lease expired on February 28, 2019.

            59.        SEG Cort needed to continue operations through the end of June 2019 to avoid

 significant liability to its then-current students, as well as the bad publicity that an early shut down

 would cause.

            60.        Whether SEG Co1t's failure to negotiate a sufficient extension was strategic or

 negligent, HHLP was not interested in negotiating a short-term extension and, after allowing SEG

 Cort to remain through March and April 2019 on a holdover basis, insisted that SEG Cort vacate

 the Property or enter into a full lease extension.

            61.        Ultimately, on April 16, 2019, HHLP (as landlord), SEG Cort (as tenant), and

 Steiner (as guarantor), entered a Fifth Modification of Lease, extending the lease term from May

  1, 2019 through April 30, 2020.



                                                       19
 6053 9/000 l- l 8621304v2
Case 2:20-cv-01268-ES-MAH     Document
        HUD-L-000002-20 01/02/2020 9:19:021-1
                                           AM Filed
                                              Pg 20 02/06/20
                                                    of 34 Trans Page  21 of 41 PageID: 26
                                                                ID: LCV20201116




           62.      Defendants caused SEG Cort and Steiner to execute the Fifth Modification despite

  knowing that SEG Cort and Steiner possessed neither the intention nor the financial means to pay

  HHLP for entire lease term.

                                                The Default

           63.      Notwithstanding its obligations under the Lease, in or about June 2019, SEG Cort

  ceased operating its massage therapy School at the Property.

           64.      At or around the same time it stopped operating its business, SEG Cort also failed

  and refused to pay HHLP amounts due and owing under the Lease.

           65 .     On July 2, 2019, HLLP sent a formal notice of default to SEG Cort, with a copy of

  the default notice also being sent to Steiner Education.

           66.      To date, SEG Cort has failed and refused to cure the above-referenced breaches.

  As a result of those continuing breaches, SEG Cort is justly indebted to Landlord for all amounts

  due and owing under the Lease, which amounts continue to accumulate.

           67.      Likewise, Steiner Education has failed and refused to satisfy its Guaranty

  obligations to HHLP, constituting a material breach of the Guaranty.

           68.      HHLP reserves the right to amend its claims to include a calculation of all rents and

  other charges due and owing under the Lease as of the time of trial.

           69.      Since SEG Cort vacated the Property, the space has been listed as available to rent,

  including on Costar and Loopnet. The Property has also been shown to all interested parties.

  Assignment for the Benefit of Creditors

           70.      On July 5, 2019, SEG Cort and Steiner Education's names were changed to Zory

  Cort, LLC and Zory Group, Inc., respectively.




                                                     20
  60539/000J-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 21 02/06/20
                                                   of 34 Trans Page  22 of 41 PageID: 27
                                                               ID: LCV20201116




            71.    The reason for the change is that the Catterton Entities, the entities making all the

  decisions for SEG Cort and Steiner Education, "did not want to have a public record tying the

  Steiner or SEG name to these proceedings."

            72.    From the Catterton Entitles' perspective, this made sense as the Steiner brand was

  continuing to be used separate and apart from SEG Cort.

            73.     Consistent with the Catterton Entities' apparent strategy, on July 11, 2019, SEG

  Cort, Steiner Education, and various related entities filed the ABC Proceeding in Florida state

  comi, bearing Lead Case No.: 2019-020646-CA-0l, seeking to wind down the entities' operations.

  It appears that HHLP will receive little, if any, recovery through the ABC.

            74.    Through testimony provided by Defendants' corporate representative in the ABC

  Proceeding, HHLP learned that the Steiner schools had long been experiencing financial

  difficulties and that since the end of 2018, more than five months before the Fifth Amendment was

  signed.

            75.    As a result, in early 2019, SEG C01t's private equity owners, including the

  Catterton Entities, retained the services of Carl Marks Advisors, a financial consulting firm, to

  assist with restructuring the Steiner branded companies and their debt.

            76.    In fact, Mr. D' Angelo, a paitner with Carl Marks Advisors, was put in place as the

  Chief Restructuring Officer for SEG Cort and Steiner Education.

            77.    In his capacity as Chief Restructuring Officer, Mr. D' Angelo signed the Fifth

  Modification to the Lease and the Guaranty on behalf of SEG Cort and Steiner. This was, on

  information and belief, at the direction of the Catterton Entities, which Defendants' representative

  described in the ABC Proceeding as "the folks that really make a lot of the decisions."




                                                    21
 60539/0001-1862!304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 22 02/06/20    Page
                                                   of 34 Trans ID:   23 of 41 PageID: 28
                                                                   LCV20201116




             78.    Regardless, Mr. D' Angelo was well aware when he signed the Fifth Modification

  that SEG Cort and Steiner Education had no intention or ability to honor the obligations set forth

  therein.

             79.    In addition to misrepresenting SEG Cort and Steiner's intentions with respect to the

  Fifth Amendment, it is also clear that Defendants ignored corporate fonnalities and impermissibly

  exercised complete dominion and control over SEG Cort and Steiner-grossly undercapitalized

  entities-in an effort to escape liability.

             80.    By reason of Defendants' :fraudulent and deceptive conduct, empty promises, and

  other acts of malfeasance, HHLP seeks, among other relief, a judgment awarding

  (i) compensatory, consequential, and punitive damages, interest, attorney's fees and cost; and (ii) a

  declaration that the Catterton Entities have abused the corporate form and that SEG Cort and

  Steiner Education serve as their alter egos, thus resulting in joint and several liability.

                                            FIRST COUNT
                                        (Fraud -All Defendants)

             81.    HHLP repeats and realleges the allegations contained in the preceding paragraphs

  of the Complaint as if set forth at length herein.

             82.    Between February and April 2019, Defendants, acting in their own capacity and as

  representatives of SEG Cort, represented, promised, and assured (or caused other Defendants to

  represent, promise, and assure) HHLP that SEG Cort had the present intention and financial ability

  to fulfill its obligations under the Lease as modified by the Fifth Modification.

             83.    For example, and without limitation, SEG Cort's representation in the Lease (as

  modified by the Fifth Modification) that it would timely pay the fixed-annual rent was false and

  misleading when made. Indeed, SEG Cort had no intention or ability to make such payments.




                                                       22
  60539/000I-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 23 02/06/20
                                                   of 34 Trans Page  24 of 41 PageID: 29
                                                               ID: LCV20201116




           84.      At the time Defendants made these representations and/or caused these

  representations to be made, they knew same were false.

           85.      In reality, Defendants' were well-aware that Steiner and SEG Cort were facing

  significant financial difficulties and, before the Fifth Modification was signed, Defendants had

  already determined to close the school operated by SEG Cort and to wind down SEO Cort and

  Steiner's operations.

           86.      Indeed, at the time the Fifth Modification was signed, both SEG Cort and Steiner

  lacked the financial wherewithal to satisfy their debts.

           87.      The Catterton Defendants were in full control of SEG Cort and Steiner and caused

  both entities to execute the Fifth Modification so as to protect the Catterton Defendants' interests

  in the Steiner / Cortiva brand.

           88.      Likewise, Mr. D'Angelo, who signed the Fifth Modification on behalf of SEO Cort

  and Steiner, was well aware before he signed the documents that neither entity would operate (or

  was capable of continuing to operate) as a going concern for the duration of the lease.

           89.      Indeed, each and every Defendant was well aware that neither SEO Cort nor Steiner

  had the intention or ability to fulfill their obligations under the Fifth Amendment. Nevertheless,

  each of the Defendants caused SEO Cort and Steiner to misrepresent their intentions to HHLP.

           90.      In reasonable reliance on Defendants' promises and assurances, HHLP entered into

  the Fifth Modification under the false belief that SEG Cort and/or Steiner would ultimately honor

  their commitments.

           91.      Defendants' promises and assurances, including causing SEG Cort and Steiner to

  execute the Fifth Modification, were designed solely to fraudulently induce HHLP into executing




                                                    23
  60539/000I-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 24 02/06/20
                                                   of 34 Trans Page  25 of 41 PageID: 30
                                                               ID: LCV20201116




 the Fifth Modification so that SEG Cort could keep its school open through the end of the Spring

  2019 semester.

           92.      Defendants' conduct, as foresaid, was willful, wanton and in reckless disregard of

 HHLP's rights and was otherwise wrongful.

           93.      By virtue of Defendants' deceitful conduct and affrrmative misrepresentations,

 HHLP has and will continue to suffer substantial damages.

           WHEREFORE, Plaintiff, Hoboken Holdings, L.P ., hereby demands judgment against

 Defendants Zory Cort LLC (f/k/a SEG Cort LLC), Zory Group,             me.   (£'k/a Steiner Education

 Group, Inc.), Steiner Leisure Limited, Nemo Parent, Inc., Nemo fuvestor Aggregator, Limited,

 Catterton Management Company, L.L.C., d/b/a L Catterton, John Doe Companies 1~10, and John

 Doe Individuals 1-10, awarding:

                    (a)    Compensatory, consequential and incidental damages;

                    (b)    Punitive damages;

                    (c)    Interest;

                    (d)    Attorneys' fees;

                    (e)    Costs of suit; and

                    (f)    Such other and further relief as the Court deems just and equitable under

 the circumstances.




                                                    24
 60539/0001-l 8621304v2
Case 2:20-cv-01268-ES-MAH     Document
        HUD-L-000002-20 01/02/2020 9:19:021-1
                                           AM Filed
                                              Pg 25 02/06/20
                                                    of 34 Trans Page  26 of 41 PageID: 31
                                                                ID: LCV20201116




                                           SECOND COUNT
                     {Breach of the Lease - Zory Cort, LLC (f/k/a SEG Cort, LLC))

           94.      HHLP repeats and realleges the allegations contained in the preceding paragraphs

  of the Complaint as if set forth at length herein.

           95.      The Lease constitutes a valid and enforceable agreement by and between HHLP

  and SEG Cort pursuant to which SEG Cort was obligated to pay, among other things, fixed annual

  rent and other charges through the term of the Lease.

           96.      The term of the Lease, as modified by the Fifth Amendment, was supposed to run

  through April 30, 2020.

           97.      In connection with the ABC Proceeding, the Lease was deemed "rejected."

           98.      Notwithstanding its obligations under the Lease, SEG Cort has failed and refused

  to pay to HHLP the monies due and owing to it under the Lease, constituting a material breach of

  the Lease.

           99.      Although SEG Cort is, or may soon be, deemed insolvent, it has nevertheless been

  named in this action to ensure compliance with the Rules of Court and to avoid waiver of any

  rights and claims.

           100.     SEG Cort's breach of the Lease has been willful, wanton, and in reckless disregard

  of HHLP's rights.

           101.     As a direct and proximate result of said breach, HHLP has and will continue to

  suffer substantial monetary damages.

           WHEREFORE, Plaintiff, Hoboken Holdings, L.P ., hereby demands judgment against

  Defendant, Zory Cort, LLC, awarding:

                    (a)    Compensatory, consequential and incidental damages;

                    (b)    Punitive damages;


                                                       25
  60539/000J-1862!304v2
       HUD-L-000002-20 01/02/2020
Case 2:20-cv-01268-ES-MAH         9:19:021-1
                             Document     AM Filed
                                             Pg 26 02/06/20
                                                   of 34 Trans Page
                                                               ID: LCV20201116
                                                                     27 of 41 PageID: 32




                    (c)     Interest;

                    (d)     Attorneys' fees;

                    (e)     Costs of suit; and

                    (f)     Such other and further relief as the Court deems just and equitable under

  the circumstances.

                                       THIRD COUNT
     (Breach of the Lease (Piercing the Corporate Veil) - SEG Cort, LLC, Steiner Leisure
   Limited, Nemo Parent, Inc., Nemo Investor Aggregator, Limited, Catterton Management
             Company, L.L.C., d/b/a L Catterton, and John Doe Companies 1-10)

          102.      HHLP repeats and realleges the allegations contained in the preceding paragraphs

  of the Complaint as if set forth at length herein.

          103.     As set forth in the Second Count, which is incorporated herein by reference, the

 Lease constitute a valid and enforceable contract by and between HHLP and SEG Cort.

          104.     Moreover, SEG Cort has failed to and refused to honor its contractual obligations,

  in breach of the Lease.

          105.     SEG Cort's breach has resulted in substantial damages to HHLP.

          106.     As set forth above, however, since the Catterton Entities acquisition of Steiner

 Leisure, its subsidiaries, including SEG Cort, have been dominated and controlled by the Catterton

 Entities, which have otherwise disregarded SEG Cort's corporate form.

          107.     Moreover, SEG Cort has been insufficiently capitalized and has, at all relevant

 times, had insufficient assets to cover its debts as they become due.

          108.     SEG Cort's officers and directors are not acting in the entity and its creditor's best

 interests. Instead, the officers and directors have at all times been acting on behalf, or controlled

 by, the Catterton Entities. Indeed, the Catterton Entities are "the folks that really make a lot of the

 decisions" for SEG Cort.


                                                       26
 60539/0001-18621304v2
       HUD-L-000002-20 01/02/2020
Case 2:20-cv-01268-ES-MAH         9:19:021-1
                             Document     AM Pg 27 02/06/20
                                             Filed of 34 Trans Page
                                                               ID: LCV20201116
                                                                     28 of 41 PageID: 33




          109.     Moreover, as set forth in the First Count, which is incorporated herein by reference,

  the Catterton Entities caused SEO Cort to make fraudulent representations with respect to the Fifth

  Modification.      This fraud was undertaken to protect the Catterton Entities' interests in the

  Steiner/Cortiva brand generally, and served no legitimate purpose whatsoever for SEO Cort.

          110.      Consequently, it is proper and just for this Court to pierce the corporate veil of SEO

  Cort and hold Steiner Leisure, Nemo Parent., Nemo Investor, L Catterton, and                 John Doe

  Companies 1-10 jointly and severally liable for SEO Cort's obligations to HHLP.

          WHEREFORE, Plaintiff, Hoboken Holdings, L.P., hereby demands judgment against

  Defendants, SEO Cort, LLC, Steiner Leisure Limited, Nemo Parent, Inc., Nemo Investor

  Aggregator, Limited, Catterton Management Company, L.L.C., and John Doe Companies 1-10,

  awarding:

                   (a)     Compensatory, consequential and incidental damages;

                   (b)     Punitive damages;

                   (c)     Interest;

                   (d)     Attorneys' fees;

                   (e)     Costs of suit; and

                   (f)     Such other and further relief as the Court deems just and equitable under

 the circumstances.

                                    FOURTH COUNT
       (Breach of the Guaranty- Zory Group, Inc. (f/k/a Steiner Education Group, Inc.))

          111.     HHLP repeats and realleges the allegations contained in the preceding paragraphs

 of the Complaint as if set forth at length herein.




                                                      27
 60539/000J-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg    02/06/20
                                                28 of          Page
                                                      34 Trans ID:   29 of 41 PageID: 34
                                                                   LCV20201116




            112.     The Guaranty constitutes a valid and enforceable agreement by and between HHLP

  and Steiner Education pursuant to which Steiner Education was obligated to pay, without the need

  to seek recourse from SEG Cort, any of SEG Cort's obligations under term of the Lease.

            113.     As set forth above, SEG Cort has failed and refused to pay to HHLP the monies

  due and owing to it under the Lease, constituting a material breach of the Lease.

            114.     Notwithstanding its obligations under the Guaranty, however, Steiner Education

 has failed and refused to pay to HHLP the monies due and owing to it under the Lease, constituting

  a material breach of the Guaranty.

            115.     Steiner Education's breach of the Guaranty has been willful, wanton, and in

 reckless disregard of HHLP's rights.

            116.     As a direct and proximate result of said breach, HHLP has and will continue to

  suffer substantial monetary damages.

           WHEREFORE, Plaintiff, Hoboken Holdings, L.P., hereby demands judgment against

  Defendants, Zory Group, Inc. (f/k/a Steiner Education Group, Inc.), awarding:

                     (a)    Compensatory, consequential and incidental damages;

                     (b)    Punitive damages;

                     (c)    Interest;

                     (d)    Attorneys' fees;

                     ( e)   Costs of suit; and

                     (f)    Such other and further relief as the Court deems just and equitable under

  the circumstances.

                                      FIFTH COUNT
  (Breach of the Guaranty (Piercing the Corporate Veil)-Zorv Group, Inc., Steiner Leisure
   Limited, Nemo Parent, Inc., Nemo Investor Aggregator, Limited, Catterton Management
             Company, L.L.C., d/b/a L Catterton, and John Doe Companies 1-10)

                                                    28
  60539/0001-1862 !304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg    02/06/20
                                                29 of          Page
                                                      34 Trans ID:   30 of 41 PageID: 35
                                                                   LCV20201116




           117.     HHLP repeats and realleges the allegations contained in the preceding paragraphs

 of the Complaint as if set forth at length herein.

           118.     As set forth in the Fourth Count, above, the Guaranty constitute a valid and

 enforceable contract by and between HHLP and Steiner Education.

           119.     Moreover, Steiner Education has failed to and refused to honor its contractual

 obligations, in breach of the Lease.

           120.     Steiner Education's breach has resulted in substantial damages to HHLP.

           121.     As set forth above, however, since the Catterton Entities acquisition of Steiner

 Leisure, its subsidiaries, including Steiner Education, have been dominated and controlled by the

 Catterton Entities, which have otherwise disregarded Steiner Education's corporate form.

           122.     Moreover, Steiner Education has been insufficiently capitalized and has, at all

 relevant times, had insufficient assets to cover its debts as they become due.

           123.     Steiner Education's officers and directors are not acting in the entity and its

 creditor's best interests. Instead, the officers and directors have at all times been acting on behalf,

 or controlled by, the Catterton Entities. Indeed, the Catterton Entities are "the folks that really

 make a lot of the decisions" for Steiner Education.

           124.     Moreover, as set forth in the First Com1t, which is incorporated herein by reference,

 the Catterton Entities caused Steiner Education to make fraudulent representations with respect to

 the Fifth Modification. This fraud was undertaken to protect the Catterton Entities' interests in the

 Steiner/Cortiva brand generally, and served no legitimate purpose whatsoever for Steiner

 Education.




                                                      29
 60539/0001-! 8621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1
                                          AM Filed
                                             Pg 30 02/06/20
                                                   of 34 Trans Page  31 of 41 PageID: 36
                                                               ID: LCV20201116




           125.     Consequently, it is proper and just for this Court to pierce the corporate veil of

  Steiner Education and hold Steiner Leisure, Nerno Parent., Nemo Investor, L Catterton, and John

  Doe Companies 1-10 jointly and severally liable for Steiner Education's obligations to HHLP.

           WHEREFORE, Plaintiff, Hoboken Holdings, L.P., hereby demands judgment against

  Defendants, Zory Group, Inc., Steiner Leisure Limited, Nemo Parent, Inc., Nemo Investor

  Aggregator, Limited, Catterton Management Company, L.L.C., and John Doe Companies 1-10,

  awarding:

                    (a)     Compensatory, consequential and incidental damages;

                    (b)     Punitive damages;

                    (c)     Interest;

                    (d)     Attorneys' fees;

                    (e)     Costs of suit; and

                    (f)     Such other and further relief as the Court deems just and equitable under

  the circumstances.

                                             SIXTH COUNT
                          (Breach of Fiduciary Duty - John Doe Individuals 1-10)

           126.     HHLP repeats and realleges the allegations contained in the preceding paragraphs

  of the Complaint as if set fo1ih at length herein.

           127.     In late 2018 and into early 2019, SEG Cort and Steiner Education entered into the

  zone of insolvency.

           128.     At that time, for example, SEG Cort and Steiner Education's owners, officers, and

  directors, were meeting to discuss the "precarious financial situation of the(] entities .... "

           129.     Indeed, each of the company's liabilities greatly exceeded their assets.




                                                       30
  60539/0001-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg    02/06/20
                                                31 of          Page
                                                      34 Trans ID:   32 of 41 PageID: 37
                                                                   LCV20201116




           130.     Shortly after signing the Fifth Modification, SEG Cort was made a party to the ABC

 Proceeding because, among other things, the "nature [of the Company's] obligation[s] versus

 projected income were not favorable."

           131.     As evidenced by their failure to pay their obligations under the Lease and Guaranty,

 each of the companies was unable to meet its fixed financial obligations as they became due and

 neither company had sufficient capital to finance future operations.

           132.     Despite awareness of the Company's precarious financial situation in late 2018, the

 company's directors, officers, and other fiduciaries including, without limitation, John Does 1-10,

 caused SEG Cort and Steiner Education to sign the Fifth Modification in April 2019.

           133.     Each of the company's directors, offers, and other fiduciaries had a responsibility

 to each of the company's creditors, including HHLP.

           134.     In that regard, the officers, directors, and fiduciaries were legally precluded from

 preferring certain creditors over HHLP.

           135.     Even more importantly however, the officers and directors were legally precluded

 from preferring SEO Coit and Steiner Education's interests to that of HHLP.

           136.     In that regard, the directors and officers had a legal obligations not to deepen the

 company's insolvency by fraudulently taking on additional debt in the fonn of the Fifth

 Modification.

           137.     Even if the Fifth Modification had some benefit to the company, therefore, it cannot

  in any way be justified as a legitimate exercise of John Does 1-1 O's duties to HHLP.

           138.     By virtue of the foregoing, John Does 1-lO's violated their fiduciary and quasitrust

 duties to HHLP, in contravention of the law.




                                                     31
  60539/0001-18621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 32 02/06/20
                                                   of 34 Trans Page  33 of 41 PageID: 38
                                                               ID: LCV20201116




           139.     John Does 1-l0's actions were willful, wanton, and in reckless disregard for

  HHLP's rights.

           140.     John Does 1-l0's actions, as aforesaid, have cause HHLP to incur substantial

  damages.

           WHEREFORE, Plaintiff, Hoboken Holdings, L.P ., hereby demands judgment against

  Defendants, and John Doe Individuals 1-10, awarding:

                    (a)    Compensatory, consequential and incidental damages;

                    (b)    Punitive damages;

                    (c)    Interest;

                    (d)    Attorneys' fees;

                    (e)    Costs of suit; and

                    (f)    Such other and further relief as the Court deems just and equitable under

  the circumstances.

                                          SEVENTH COUNT
                                        (Declaratory Judgment)

           141.     HHLP repeats and realleges the allegations contained in the preceding paragraphs

  of the Complaint as if set forth at length herein.

           142.     As set forth in the First through Sixth Counts, which are incorporated herein by

  reference, the Catterton Defendants have exercised complete dominion and control over SEG Cort

  and Steiner Education.

           143.     Indeed, the Catteron Defendants have. completely disregarded SEG Cort and

  Steiner Education's corporate form.

           144.     Moreover, the Catteron Defendants have caused SEG Cort and Steiner Education

  to be grossly undercapitalized.


                                                       32
  60539/0001-18621304v2
Case 2:20-cv-01268-ES-MAH     Document
        HUD-L-000002-20 01/02/2020 9:19:021-1
                                           AM Filed
                                              Pg 33 02/06/20
                                                    of 34 Trans Page  34 of 41 PageID: 39
                                                                ID: LCV20201116




            145.      As a result of the foregoing, it is proper and just to hold the Catterton Defendants

  jointly and severally liable for SEO Cort and Steiner Education's liabilities, described above.

            146.      Thus, an actual controversy has arisen and now exists between HHLP, on the one

  hand, and Defendants, on the other hand, concerning the Catterton Defendants' liability for SEO

  Cort and Steiner Education's failure and refusal to pay HHLP the amounts due and owing under

  the Lease and Guaranty.

            147.      A judicial declaration is necessary and appropriate at this time to protect HHLP's

  rights and to compel the Catterton Defendants to take responsibility for the actions of SEO Cort

  and Steiner Education.

            WHEREFORE, Plaintiff, Hoboken Holdings, L.P., hereby demands judgment against

  Defendants, Steiner Leisure Limited, Nemo Parent, Inc., Nemo Investor Aggregator, Limited, and

  Catterton Management Company, L.L.C., d/b/a L Catterton:

                      (a)    Declaring that the Catterton Entities, individually and collectively, are the

  alter egos of SEO Cort and/or-Steiner Education, and thus are jointly and severally liable to HHLP

  for all amounts due and owing under the Lease and Guaranty (both as modified by the Fifth

  Modification);

                      (b)    Attorneys' fees;

                      (c)    Costs of suit; and

                      (d)    Such other and further relief as the Court deems just and equitable under

  the circumstances.

                                  DESIGNATION OF TRIAL COUNSEL

            Pursuant to the provisions of Rule 4:25-4, this court is hereby advised that Michael R.

  Yellin, Esq. is designated as trial counsel for plaintiff Hoboken Holdings, L.P.



                                                       33
  60539/000 l-l 8621304v2
Case 2:20-cv-01268-ES-MAH    Document
       HUD-L-000002-20 01/02/2020 9:19:021-1 Filed
                                          AM Pg 34 02/06/20
                                                   of 34 Trans Page  35 of 41 PageID: 40
                                                               ID: LCV20201116




                                         CERTIFICATIONS

          I certify that the foregoing matter in controversy is not the subject of a pending action or

  arbitration proceeding, nor is any action or arbitration proceeding contemplated at this time, other

  than those certain assignment for the benefit of creditors actions, pending in The Circuit Court of

  the 11 th Judicial Circuit in and for Miami-Dade County, Florida, consolidated under lead Case

  Name, Zory Cort, LLC, Assignor, to: Michael I. Goldberg, Assignee, bearing Lead Case No.,

  2019-020646-CA-01 seeking to wind down the entities' operations. I further certify that, to the

  best of my knowledge, no other parties need be joined in this matter, other than John Doe

  Companies 1-10 and John Doe Individuals 1-10, described in the Complaint, and who will be

  added to this case once identified during discovery.

          I certify that confidential personal identifiers have been redacted from documents now

  submitted to the court, and will be redacted from all documents submitted in the future in

  accordance with Rule 1:38-7(b).

          I certify that the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements made by me are willfully false, I am subject to punishment.

                                                         COLE SCHOTZ P.C.
                                                         Attorneys for Plaintiff,
                                                         Hoboken Holdings, LP.


                                                         By: Isl Michael R. Yellin
                                                                 Michael R. Yellin
 DATED: January 2, 2020




                                                  34
 60539/0001-18621304v2
                        012343555556365ÿÿÿ5898 96565ÿ 6 ÿÿÿÿ8ÿÿ6ÿÿ2ÿ4656585  ÿ
             Case 2:20-cv-01268-ES-MAH Document 1-1 Filed 02/06/20 Page 36 of 41 PageID: 41
                                                                                                                                   SUPERIOR COURT OF NEW

                                                              lllllll lllll l l l lllll lllll lllll llll llll
                                                                    4      8     4    4     5     0
                                                                                                                                   JERSEY
                                                                                                                                   LAW DIVISION:
                                                                                                                                   HUDSON COUNTY
 Plaintiff
 HOBOKEN HOLDINGS, LP.
                                                                                                                                   DOCKET NO, HUD-L-000002-20
                             vs
 Defendant
 ZORY CORT LLC (F/K/A SEG CORT LLC), ET AL
                                                                                                                                   AFFIDAVIT OF SERVICE
                                                                                                                                   (for use by Private Service)
 Person to be served: CATTERTON MANAGEMENT COMPANY
                                                                                                                                     Cost of Service pursuantto R4:4-30
   LLC
 Address;                                                                                                                            $ _ _ _ __
 599 WEST PUTNAM AVENUE
 GREENWICH CT 06830


 Attorney:
         COLE SCHOTZ, P.C.
         25 MAIN STREET P.O. BOX 800
         HACKENSACK NJ 07602-0800
 Papers Served:
SUMMONS & COMPLAINT




 Service Data:

 Served Successfully        ~              Not Served     _ __           Date:       uiloslao.at)
                                                                                       I     1
                                                                                                                Time;   3~Y5Prfl   Attempts;

          Delivered a copy to him/her personally                                            Name of Person Served and relationship/title


          Left a copy with a competent household
          member over 14 years of age residing therein at place of abode.

 L        Left a copy with a person authorized to accept
          service, e.g. managing agent, registered agent, etc.


  Description of Person Accepting Service:

  Age:   5-:f       Height    (o I I   I   I   Weight:   ( '?J:)        Hair:   b~                 Sex:     NoJ.Q
  Non-Served:
                ) Defendant is unknown at the address furnished by tile attorney
                ) All reasonable inquiries suggest defendant moved to an undetermined address
                ) No such street in municipality
                ) No response on: _ _ _ _ __                 Date _ _ _ _ __                Time
                                                             Date _ _ _ _ __                Time
                                                                                            Time
                                                             Date
                                                                    ------
          ( ) Other,._;_ _ _ _ _ _ _ _ _ _ _ _ _ __                                  Comments    or Remarks._ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                            ~
                                                                                                       Ei,\C_       C_v_b1w                      ,w~d
  Submlb,d aad Sworn
     9'-1-1/\      day of
                              ii"'e    this
                             t _ru:ulN\.j r:J.hab
                                                                                            time of service a competent adult not having a direct
                                                                                            interest In the litigation. I declare under penalty
                                                                                            of perjury that the foregoing is true and correct.
                                                         AMYJ.CHANTRY
                                                         NO":/,,-::y PUBUC
                                                    MY COMMISSION EXPIRES 3/31/2023

         ~:i CnC,o..0, ~

                                                               DGR LEGAL, INC.                                                         Work Order No.             484450
                                                               1359 Littleton Road, Morris Plains, NJ 07950-3000
                                                                                                                                       File No.        HUD-L-000002-20
                                                               (973) 403-1700 Fax (973) 403-9222
           012343555556365ÿÿÿ5898 96565ÿ 6 ÿÿÿÿ6ÿÿ6ÿÿ2ÿ4656585  ÿ
Case 2:20-cv-01268-ES-MAH Document 1-1 Filed 02/06/20 Page 37 of 41 PageID: 42



                                                                   SUMMONS

Attomey(s) Michael R. Yellin, Esq. (Atty ID: 014712008)
                                                                                                  Superior Court of
Office Address ..,,C..,,o=le"""'S...,c=h=o=tz...,P..._.C"""'-._ _ _ _ _ _ _ _ __
Town, State, Zip Code 25 Main Street, Hackensack, NJ
                                                                                                     New Jersey
                      07601
                                                                                                 _H_u_ds_o_n_ _ _ County
Telephone Number _20_1_-5_2_5_-6_2_5_8_ _ _ _ _ _ _ __                                           Law
                                                                                                 - - - - - - Division
Attomey(s) for Plaintiff Hoboken Holdings, L.P.                                           Docket No: HUD-L-000002-20
HOBOKEN HOLDINGS, L.P.


           Plaintiff(s)
                                                                                                   CIVIL ACTION
   vs.                                                                                               SUMMONS
ZORY CORT LLC, et al.


           Defendant( s)

From The State of New Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State ofNew Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above,
or to plaintiff, ifno attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of$175.00 and completed Case Information Statement) if you want the court to hear your
 defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter ajudgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW {1-888-576-5529}. If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawref.pdf.

                                                                                   /s/ Michelle M. Smith
                                                                                       . Clerk of the Superior Court


 DATED: 01/02/2020

 Name of Defendant to Be Served: Catterton Management Company L.L.C.

 Address of Defendant to Be Served: 599 West Putnam Avenue, Greenwich, Connecticut 06830




 Revised 11/17/2014, CN 10792-English(AppendixXII•A)
                          012343555556365ÿÿÿ5898 96565ÿ 6 ÿÿÿÿ8ÿÿ6ÿÿ2ÿ4656585 ÿ
             Case 2:20-cv-01268-ES-MAH Document 1-1 Filed 02/06/20 Page 38 of 41 PageID: 43
                                                                                                                              SUPERIOR COURT OF NEW
                                                                                                                              JERSEY
                                                               1111111111111111111111111111111111111111                       LAW DIVISION:
                                                                    4    8      4   4   4      9
 Plaintiff                                                                                                                    HUDSON COUNTY
 HOBOKEN HOLDINGS, LP.
                                             VS                                                                               DOCKET NO. HUD-L-000002-20
 Defendant
 ZORY CORT LLC {F/K/A SEG CORT LLC), ET AL
                                                                                                                              AFFIDAVIT OF SERVICE
                                                                                                                              (for use by Prival& Servi~e)
 Person to be served: NEMO INVESTORAGGREGATOR,
   LIMITED                                                                                                                      Cost of Service pursuant to R4:4-30
   C/O CATTERTON MANAGEMENT COMPANY LLC                                                                                         $ _ _ _ _ __
 Address:
 599 WEST PUTNAM AVENUE
 GREENWICH CT 06830

 Attorney:
         COLE SCHOTZ, P.C.
         25 MAIN STREET P.O. BOX 800
         HACKENSACK NJ 07602-0800
 Papers Seived:
SUMMONS & COMPLAINT




 Service Data:

 Served Successfully       __,X__          Not Served     --~           Date:                         Time:     3, y5pm Attempts:
          Delivered a copy to him/her personally


          1..,11 • copy with a Oom-nt .........
          member over 14 years of age residing therein at place of abode.

          left a copy with a perso.n authorized to accept
          service, e.g. managing agent, registered agent, etc.
                                                                                         c~=
                                                                                        Name of Person Served and relationship/Utle


                                                                                            ~>tel

                                                                                            (Y)G~-xJS
                                                                                                          Lt.   ~ Phtcr50n
                                                                                                                ~
                                                                                                                         ~
                                                                                                                         LW
                                                                                                                    A3-e.rt+
                                                                                                                                [at          I
 Description of Person Accepting Service:

 Age:   ~             Height:   lo I j 1
                                     1       Weight: )    8D         Hair:      bY°:j          Sex:   r(u_~               Race:      ujh]--{-e_
  Non-Served:
              ) Defendant is unknown at the address furnished by the attorney
              ) All reasonable inquiries suggest defendant moved to an undetermined address
              ) No such street in municipality
              ) No response on: _ _ _ _ __          Date
                                                                   ------  Time
                                                           Date _ _ _ _ __              Time
                                                           Date _ _ _ _ __              Time
          ( ) Other:;.._ _ _ _ _ _ _ _ _ _ _ _ _ __                              Comments or Remarks
                                                                                                          ---------------
                                                                                                   £0e-.ki.t.b1v•~
  ""<'\'il\""'
     .
                    and Sworn
                      day of
                                q:•   this
                                 o.n~ I Q.b~D
                                                  ,   .
                                                                                        ~


                                                                                        interest in the litigation. I declare under penalty
                                                                                        of perjury that the foregoing is true and correct
                                                                                                                                           ,w~~
                                                                                        tfme of service a competent adult not having a direct



                                              AMYJ.CHANTRY
                                                 NCFfi~ RY PUBLIC
                                           MY CGM1v'iiS&iON EXPIRES 3/31/2023
     a,,,...._.__    A ()v-Qv:::>          '"=y                                                                                     ()l
         --.J.:";signalure                                                                                                                    Dale




                                                               DGR LEGAL, INC.                                                    Work Order No.             484449
                                                               1359 Littleton Road, Morris Plains, NJ 07950-3000
                                                               (973) 403-1700 Fax (973} 403-9222                                  File No.       HUD-L-000002-20
          012343555556365ÿÿÿ5898 96565ÿ 6 ÿÿÿÿ6ÿÿ6ÿÿ2ÿ4656585 ÿ
Case 2:20-cv-01268-ES-MAH Document 1-1 Filed 02/06/20 Page 39 of 41 PageID: 44



                                                         SUMMONS

Attomey(s) Michael R. Yellin, Esq. (Atty ID: 014712008)
                                                                                  Superior Court of
Office Address ..,,C""'o...,)e._S'""c""h...,o=tz~P~-=C=,----------
Town, State, Zip Code 25 Main Street, Hackensack, NJ
                                                                                     New Jersey
                        07601
                                                                                  Hudson - - - County
                                                                                  - --
Telephone Number 201-525-6258
                        -------- -------                                          - - - - - - Division
                                                                                  Law
Attorney( s) for Plaintiff Hoboken Holdings, L.P.                         Docket No: HUD-L-000002-20
HOBOKEN HOLDINGS, L.P.


         Plaintiff(s)
                                                                                   CIVIL ACTION
   vs.                                                                               SUMMONS
ZORY CORT LLC, et al.


         Defendant(s)

From The State ofNew Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/I O15 3 deptyclerklawrefpdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State ofNew Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of$175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services ofNew Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawref.pdf.

                                                                   /s/ Michelle M. Smith
                                                                          Clerk of the Superior Court


 DATED: 01/02/2020

 Name of Defendant to Be Served: Nemo Aggregator, Limited c/o Catterton Management Company LLC

 Address of Defendant to Be Served: 599 West Putnam Avenue, Greenwich, Connecticut 06830




 Revised 11/17/2014, CN 10792-English (Appendix Xll-A)
                            012343555556365ÿÿÿ5898 96565ÿ 6 ÿÿÿÿ8ÿÿ6ÿÿ2ÿ4656585  ÿ
              Case 2:20-cv-01268-ES-MAH Document 1-1 Filed 02/06/20 Page 40 of 41 PageID: 45
                                                                                                                                      SUPERIOR COURT OF NEW
                                                                                                                                      JERSEY
                                                                   IIIIIII4IIIII8IIIII4IIIII4IIIII4IIIII8 IIII IIII                   LAW DIVISION:
 Plaintiff                                                                                                                            HUDSON COUNTY
 HOBOKEN HOLDINGS, LP.
                             vs                                                                                                       DOCKET NO. HUD-L-000002,20
 Defendant
 ZORY CORT LLC (FIK/A SEG CORT LLC), ET AL
                                                                                                                                      AFFIDAVIT OF SERVICE
                                                                                                                                       llar use by Privale Servica)
 Person to be served: NEMO PARENT, INC,
   CID CATTERTON MANAGEMENT COMPANY LLC                                                                                                  Cost of Service pursuant to R4:4-30
 Address:
 599 WEST PUTNAM AVENUE                                                                                                                  $ -------
 GREENWICH CT 06830

 Attorney:
         COLE SCHOTZ, P.C.
         25 MAIN STREET P.O. BOX BOO
         HACKENSACK NJ 07602-0800
 Papers Served:
SUMMONS & COMPLAINT




 Service Data:

 Served Successfully          -1__              Not Served                   Date:     l)J /1:,g/~D
                                                                                          I
                                                                                                                  Time;   3:l.JSHIJ    Attempts:            I
             Delivered a copy to him/her personally                                              Name of Person Served and relationship/title

             Left a copy with a competent household
             member over 14 years of age residing therein at place of abode.

 ~           Left a copy with a person authorized to accept
             service, e.g. managing agent, registered agent, etc.


  Description of Person Accepting Service:

 Age:    5'--:J,--     Height:      {_p 1/ 1'    Weight: /   8{)           Hair:    6r~                 Sex:      /ha&             Race:     !)J}vrj-.e_
  Non-Served:
               ) Defendant is unknown at the address furnished by the attorney
               ) All reasonable inquiries suggest defendant moved to an undetermined address
               ) No such street in municipality
               ) No response on: _ _ _ _ __                      Date _ _ _ _ __                 Time
                                                                 Date _ _ _ _ __                 Time
                                                                 Date _ _ _ _ __                 Time
             ( ) Other...
                      : _ _ _ _ _ _ _ _ _ _ _ _ __                                     Comments or Remarks_ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  Subr:~d and Sworn               tr)r;   this
                                                                                                 I,         E:v;C..   e~         ()U              , was at
                                                                                                 time of service a competent adult not having a direct
      -=-t           day of         f"'Y\ UMJ        I Q{}Q't)                                   Interest In the litigation. I declare under penalty
                                                                                                 of perjury that the foregoing is true and correct.
                                            AMY J. CHANTRY
                                               NOTARY PUBUC
                                         MY COMMISSION EXPIRES 3131/2023

        0-c~ C v\l'=::,, ~                                                                                                                    0
                                                                                                                                                       Data
                     Notary 5ig"1ature




                                                                   DGR LEGAL, INC.                                                         Work Order No.             484448
                                                                   1359 Littleton Road, Morris Plains, NJ 07950-3000
                                                                   (973) 403-1700 Fax (973) 403-9222                                       File No.       HUD-L-000002-20
         012343555556365ÿÿÿ5898 96565ÿ 6 ÿÿÿÿ6ÿÿ6ÿÿ2ÿ4656585  ÿ
Case 2:20-cv-01268-ES-MAH Document 1-1 Filed 02/06/20 Page 41 of 41 PageID: 46



                                                        SUMMONS

Attomey(s) Michael R. Yellin, Esq. {Atty ID: 014712008)
                                                                                   Superior Court of
Office Address -C=o=le~S=c=h=o=tz-P~.C~._ _ _ _ _ _ _ _ __
Town, State, Zip Code 25 Main Street, Hackensack, NJ                                 New Jersey
                      07601
                                                                                  _H_u_ds_o_n_ _ _ County
Telephone Number _20_1_-_52_5_-6_2_58_ _ _ _ _ _ _ __                             Law               Division
Attomey(s) for Plaintiff Hoboken Holdings, L.P.                            Docket No: HUD-L-000002-20
HOBOKEN HOLDINGS, L.P.


        Plaintiff(s)
                                                                                    CIVIL ACTION
   vs.
                                                                                      SUMMONS
ZORY CORT LLC, et al.


         Defendant(s)

From The State ofNew Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached_
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 3 5 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State ofNew Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above,
or to plaintiff, ifno attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of$175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawre£pdf.

                                                                   /s/ Michelle M. Smith
                                                                          Clerk of the Superior Court


DATED:       01/02/2020

Name of Defendant to Be Served: N emo Parent, Inc. c/o Catterton Management Company LLC

Address of Defendant to Be Served: 599 West Putnam Avenue, Greenwich, Connecticut 06830




Revised 11/17/2014, CN 10792-English (Appendix XII-A)
